Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 14 recite “wherein the processor is configured to control the thermal sensor to measure the basal body temperature when receiving a response signal from an external thermal sensor.” However, it is unclear what this limitation means. For example, it is unclear what it means by “receiving a response signal from an external thermal sensor”. Response to what? Also it is unclear what it means by external. External to what? It is also unclear what the difference is between “the thermal sensor” and “external thermal sensor”. Are they measuring something different or the same thing such as the BBT of a user? Since no proper claim interpretation can be constructed in light of the above discussed issues, claims 7 and 14 will not be further treated on merit. 
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Stain et al., US 20190167237 A1, published on 2019-06-06, hereinafter Stain.
Pardey et al., US 20190110692 A1, published on 2019-04-18, hereinafter Pardey.
Ou Yang et al., US 20180128691 A1, published on 2018-05-10, hereinafter Ou Yang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stain in view of Pardey.
Regarding claim 1, Stain discloses a body temperature monitoring device, (Stain: Abstract, Fig. 1, [0033]) comprising: 
a wearable accessory configured to be worn on a human body; (Stain: Wrist wearable device 1 in Fig. 1, [0042])
a thermal sensor disposed in the wearable accessory, and configured to measure a Stain: [0042, 0047, 0052] “[0047] Specifically, in step S21, a first sensor system of the wearable device 1, the temperature sensor system 104, measures the body temperature 801 of a female user.”)
a display disposed in the wearable accessory, and configured to prompt an ovulatory phase; (Stain: 16 in Fig. 1. “[0055] The time of ovulation tO (and/or peak oestrogen level) is indicated to the user on a user interface of the wearable device 1 or the mobile communication device 4 by the processor 13 or 40, respectively, e.g. as an acoustical signal and/or a graphical representation on the display 16.”) and 
a processor disposed in the wearable accessory, (Stain: 13 in Fig. 1) and configured to 
record the Stain: “[0047] … The processor 13 stores the temperature (value) in the data store 12 together with a time stamp, including the current time and date.”) and 
control the display to prompt the ovulatory phase when a temperature variation of the Stain: 24 in Fig. 1a, Fig. 5, [0003, 0052, 0055, 0081-0082]. “[0003] … A real-time indicator for ovulation is a basal body temperature minimum called the temperature nadir.” “[0052] In step S24, the processor 13 of the wearable device and/or the processor(s) 30, 40 of the computer system 3 and/or the mobile communication device 4 determine the temperature nadir N (see FIG. 5) in the course of the body temperature 406 recorded for the female user during a menstrual cycle. The core body temperature of an individual tends to have the lowest value in the second half of the sleep cycle. The Basal Body Temperature (BBT) is the body temperature at rest (wake up time). BBT rises after ovulation due to increased progesterone released from the corpus luteum after ovulation. The body temperature nadir N is the point in the menstrual cycle where the core body temperature reaches a minimum before increasing to the higher level in correlation with progesterone in the luteal phase. This typically happens at the day of ovulation in correlation with peak oestrogen level. As illustrated schematically in FIG. 5 (without proper relative proportion), the temperature nadir N is typically characterized by a temporary decrease in the body temperature 406 of approximately 0.1° C.” See also discussions above regarding [0055]. The claimed “temperature variation threshold” is implied by the disclosed body temperature variations before and after “the temperature nadir N” (Fig. 5 and [0052]) and by the discussions in [0082] regarding detecting a specific dynamic change (i.e., variation) of a parameter (such as the temperature) by comparing the measurements of the particular parameter (such as the temperature) to defined thresholds.)
In the above rejection, examiner has interpreted the claimed “temperature variation threshold” as being implied by the disclosure of Stain, specifically the paragraphs [0052, 0081-0082] and Fig. 5 as discussed above. If applicant disagrees with this interpretation, examiner makes the following obviousness argument. Stain discloses a system to determine temperature nadir so as to determine the time of ovulation (see abstract and [0014, 0016, 0031, 0044, 0054]). Stain further discloses in [0052] that “The body temperature nadir N is the point in the menstrual cycle where the core body temperature reaches a minimum before increasing to the higher level in correlation with progesterone in the luteal phase. … As illustrated schematically in FIG. 5 (without proper relative proportion), the temperature nadir N is typically characterized by a temporary decrease in the body temperature 406 of approximately 0.1° C.” Stain also discloses a time window between tf and tw according to Fig. 6 within which the ovulation is expected to occur (see [0050]). As schematically illustrated in Fig. 5, the body temperature is varying slowly from tf until the temperature nadir N characterized by a temporary decrease before and then increase after the temperature nadir in the body temperature ([0052]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stain’s disclosure by setting a temperature variation threshold as suggested by Stain in paragraph [0082] so as to detect the temperature variation for determining the temperature nadir N and predicting the ovulation. (Stain: [0081-0082]. “[0082] It should be pointed out, that the changes of the resting pulse, the sleep phases, the perfusion, and the galvanic skin response, and the temperature are detected in steps S6, S14, S15, and S16, respectively, for measurements recorded during the current menstrual cycle with respect to their dynamic (temporal) change in the course of the current menstrual cycle and/or with respect to measurements recorded for previous menstrual cycles of the female user. A specific dynamic change of a parameter is detected by comparing the measurements of the particular parameter to defined thresholds and identifying the change or its point in time, respectively, when the parameter exceeds or is below the particular threshold.”) Furthermore, such modification would not change the functioning of Stain’s system and would provide a practical implementation of Stain’s system for detecting the temperature nadir and thus determining the ovulation.
Stain discloses detecting a body temperature and also discloses features of a basal body temperature as related to the temperature nadir and ovulation. (Stain: “[0003 … The most commonly used non-invasive indicator for ovulation is an increase in basal body temperature by approx. 0.4 C. … A real-time indicator for ovulation is a basal body temperature minimum called the temperature nadir.” “[0052 …The Basal Body Temperature (BBT) is the body temperature at rest (wake up time). BBT rises after ovulation due to increased progesterone released from the corpus luteum after ovulation.”) 
Stain does not disclose explicitly but Pardey teaches, in the analogous art of determining an ovulation based on physical characteristics data of a person, detecting a basal body temperature. (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stain’s disclosure with Pardey’s teachings by combining the system of predicting the time of ovulation (from Stain) with the technique of determining ovulation based on basal body temperature measurements (from Pardey) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system of predicting the time of ovulation would still work in the way according to Stain and the technique of determining ovulation based on basal body temperature measurements would continue to function as taught by Pardey. In fact, the inclusion of Pardey's technique of determining ovulation based on basal body temperature measurements would provide a practical and/or alternative implementation of Stain’s system and would enable a better and more flexible system of predicting the time of ovulation due to the use of the basal body temperature measurements. (Stain: “[0003 … A real-time indicator for ovulation is a basal body temperature minimum called the temperature nadir.”)
Therefore, it would have been obvious to combine Stain with Pardey to obtain the invention as specified in claim 1. 
Regarding claim 2, Stain {modified by Pardey} discloses the body temperature monitoring device as claimed in claim 1, wherein the processor is configured to control the thermal sensor to automatically measure the basal body temperature at a fixed time of a day. (Stain: Figs. 5-6. “[0052] … The Basal Body Temperature (BBT) is the body temperature at rest (wake up time). … The points in time are representative of a sampling period, e.g. one hour, one day or one night”. The claimed “fixed time” is implied by the “wake up time” and by the sampling period on daily basis (i.e., one day).)
Regarding claim 4, Stain {modified by Pardey} discloses the body temperature monitoring device as claimed in claim 1, wherein the display is further configured to show a high temperature interval and a low temperature interval of the basal body temperature. (Stain: Fig. 5. [0055])
Regarding claim 5, Stain {modified by Pardey} discloses the body temperature monitoring device as claimed in claim 1, further comprising a physiological detection device configured to detect a PPG signal, (Stain: 101 in Fig. 1.) wherein the processor is further configured to identify a wake up time according to the PPG signal, (Stain: “[0042] … a sensor system 101 with optical sensors 101 configured to generate photoplethysmography (PPG) signals for measuring heart rate, heart rate variability, and perfusion. … for the purpose of sleep phase analysis the accelerometers are implemented in combination with the PPG-based sensor system.” The identification of a wake up time is implied by the disclosed “sleep phase analysis”.) and control the thermal sensor to automatically measure the basal body temperature at the wake up time. (Stain: “[0052] … The Basal Body Temperature (BBT) is the body temperature at rest (wake up time).”)
Regarding claim 6, Stain {modified by Pardey} discloses the body temperature monitoring device as claimed in claim 1, wherein the wearable accessory is a watch, a bracelet or an armband. (Stain: 1 and 1A in Fig. 1. [0042].)
Regarding claim 9, Stain {modified by Pardey} discloses a wearable accessory, (Stain: Fig. 1) comprising: 
a thermal sensor, configured to measure a basal body temperature via a skin surface of a human body; (Stain: [0042, 0047, 0052]) (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602]) and 
a processor, coupled to the thermal sensor, (Stain: Fig. 1) and configured to 
record the basal body temperature every day, (Stain: Figs. 5-6, [0052]. Time axis in Figs. 5-6 is in unit of days.) (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602]) and 
give a hint when a temperature variation of the basal body temperature exceeds a temperature variation threshold. (Stain: [0052, 0055, 0081-0082]) (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602])
The reasoning and motivation to combine are similar to that of claim 1. See also more detailed discussions in claim 1.
Claims 10-11 are similarly rejected as claims 6 and 2.
Regarding claim 13, Stain {modified by Pardey} discloses the wearable accessory as claimed in claim 9, wherein the basal body temperature is shown on a display and recorded in a memory. (Stain: Fig. 1. [0041, 0047, 0052, 0055])
Regarding claim 16, Stain {modified by Pardey} discloses a wearable accessory, (Stain: Fig. 1) comprising: 
a thermal sensor, configured to measure a basal body temperature via a skin surface of a user when the user wakes up every day; (Stain: Figs. 5-6. [0042, 0047, 0052]) (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602])
a display; (Stain: 16 in Fig. 1) and 
a processor, coupled to the thermal sensor and the display, (Stain: Fig. 1) and configured to control the display to give a hint when a temperature variation of the basal body temperature measured every day exceeds a temperature variation threshold. (Stain: Figs. 5-6. [0052, 0055, 0081-0082]) (Pardey: Figs. 5-6. [0021, 0032-0033, 0504, 0578-0579, 0594, 0602])
The reasoning and motivation to combine are similar to that of claim 1. See also more detailed discussions in claim 1.
Claim 17 is similarly rejected as claim 2.

Claims 3, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stain {modified by Pardey} as applied to claims 1 and 9 and further in view of Ou Yang.
Regarding claim 3, which depends on claim 1, Stain {modified by Pardey} does not disclose explicitly a button, wherein the processor is configured to control the thermal sensor to measure the basal body temperature when receiving a pressed signal of the button.
Regarding claim 8, which depends on claim 1, Stain {modified by Pardey} does not disclose explicitly a G-sensor, wherein the processor is configured to control the thermal sensor to measure the basal body temperature according to a shaking pattern detected by the G-sensor.
However, Ou Yang teaches, in the analogous of controlling temperature sensor, a button (Ou Yang: a function button 13 in Fig. 1 or a touch sensing circuit in [0008, 0010, 0025, 0032] is interpreted as the claimed “button”.) and a G-sensor (Ou Yang: [0025, 0031]. “[0025] … the detection unit 21 can be implemented by a G-sensor, a ball rolling switch, a mercury switch or a touch sensing circuit.”), wherein the processor is configured to control the thermal sensor to measure temperature when receiving a pressed signal of the button or according to a shaking pattern detected by the G-sensor. (Ou Yang: [0008, 0012, 0025, 0031-0032]. “[0008] In an embodiment, the detection unit includes a touch sensing circuit configured to sense whether the temperature sensing device is touched by the user, and a shake sensing circuit configured to sense a shaking state of the temperature sensing device, so as to enable a temperature measurement function or restart the temperature measurement function.” “[0012] … the user can restart the temperature measure mode by the shaking manner”. “[0025] … the second mode of the temperature sensing device 10 may be .. a temperature measurement mode, ….” “[0032] … The touch sensing circuit is configured to sense when the user touches the temperature sensing device, and … enables the control unit to determine that the temperature sensing device is to … enter the second mode.” “[0037] … the change in the voltage on the pin of the control unit 11 associated with the shaking state detected by the detection unit 21 can be used to trigger the temperature sensing device 10 to measure temperature and display data.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stain’s {modified by Pardey} disclosure with Ou Yang’s teachings by combining the system of predicting the time of ovulation (from Stain {modified by Pardey}) with the technique of controlling the thermal sensor to measure temperature based on a pressed signal or a shaking pattern (from Ou Yang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system of predicting the time of ovulation would still work in the way according to Stain {modified by Pardey} and the technique of controlling the thermal sensor to measure temperature based on a pressed signal or a shaking pattern would continue to function as taught by Ou Yang. The motivation to combine would be to enable a better and more flexible system of predicting the time of ovulation due to additional control of temperature measurement from the technique of Ou Yang.
Therefore, it would have been obvious to combine Stain {modified by Pardey} with Ou Yang to obtain the invention as specified in claims 3 and 8. 
Claims 12 and 15 are similarly rejected as claims 3 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weng (US 20040081024 A1): The present invention relates to a wristwatch with functions of basal body temperature (BBT) charting and ovulation phase informing, comprising: a case, for demarcating an space with a control circuit unit accommodated therein; a display unit; a memory cell; a timer unit; a battery; and a sensor unit containing a temperature sensor and a computing device for taking the basal body temperature of a female so as to inform her with predicted ovulation phase. (abstract)

    PNG
    media_image1.png
    335
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    481
    media_image2.png
    Greyscale


Husheer (US 20090234200 A1): A data logger device for in-situ measurement of one or more physical parameters comprising a power source; one or more sensors for measuring the one or more physical parameters; a data store for storing representations of at least some of the measured values of the one or more physical parameters; control logic arranged to write the representations of at least some of the measured values to the data store and arranged to read data from the data store during data transmission; an antenna; and a transmitter coupled to the antenna and configured to transmit the stored data by passive transmission. (abstract)

    PNG
    media_image3.png
    362
    716
    media_image3.png
    Greyscale

Uebe et al. (US 5216599 A): An instrument for recording individual body temperature data by means of an electrical temperature sensor to determine the ovulation time of humans or animals, has a data counter which is fed by temperature data pulses, and generates a mean value which is fed to an output of the data counter thus enabling the instrument to self-adjust for sensor drift and physiological changes. The instrument also has an electrical display, which is connected to the output, to display temperature data. (abstract)

    PNG
    media_image4.png
    425
    514
    media_image4.png
    Greyscale

Ionita (US 10628661 B2): A method for verifying the identity of a user is provided that includes generating, by a computing device, a parameter for each processed frame in a video of biometric data captured from a user. The parameter results from movement of the computing device during capture of the biometric data. Moreover, the method includes generating a signal for the parameter and calculating a confidence score based on the generated signal and a classification model specific to the user. The classification model is generated from other signals generated for the parameter. Furthermore, the method includes verifying the identity of the user as true when the confidence score is at least equal to a threshold score. (abstract)
Schneider (US 4465077 A): A fertility computer is disclosed having the ability to store information about a user’s past menstrual cycle history, basal body temperature, gynecological disorders, which along with certain prediction indicators is used to statistically predict when ovulation will occur. The prediction indicators are based on information concerning the current status of certain body indicators such as mucus change, spotting in the middle of a cycle or a sore throat. This information is processed in accordance with a predetermined program which ascribes certain values to the above parameters to predict the present fertility status of the user. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669